Citation Nr: 1212716	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  09-36 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for disc disease at L5-S2 including disk osteophyte, claimed as back pain. 

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for a left leg disability.

5.  Entitlement to an initial disability rating in excess of 10 percent for status post left ankle sprain with chronic lateral instability.

6.  Entitlement to an initial disability rating in excess of 10 percent for status post left shoulder injury with grade 1 acromioclavicular separation and arthropathy, status post arthroscopy with subacromial decompression and distal clavicle excision.

7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to April 1990.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2008 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for hemorrhoids. 

The Veteran was afforded a Video Conference Hearing before the undersigned Veterans Law Judge in November 2011.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

As a final introductory matter, it does not appear that the issue of entitlement to service connection for a right hip disability, degenerative disc disease of the neck, pinched nerve in the neck, migraines, and high blood pressure have been addressed by the agency of original jurisdiction (AOJ).  Specially, in a September 2011 statement in support of the claim, the Veteran asserted that he wished to file multiple claims of service connection, secondary to his service-connected left ankle and left shoulder conditions.  As the AOJ has not yet adjudicated these issues, they are referred back to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for hemorrhoids. 

The Veteran was afforded a VA examination in July 2009 to assess his hemorrhoid condition.  The examiner noted that the Veteran's examination was negative for internal and external hemorrhoids.  Additionally, the examiner noted that the colonoscopy performed in September 2008 revealed a colon polyp at the 32cm level.  The examiner noted that a colon polyp was an abnormal overgrowth of tissue protruding from the surface of a mucous membrane and may form anywhere in the body where mucosal tissues are present, but are most commonly found in the colon, stomach, rectum, uterus, and nose.  Furthermore, the examiner stated that hemorrhoids were swollen veins in the anus and rectum.  The symptoms of each were similar.  The examiner stated that after discussing this situation with the GI staff, it was advised that there was no correlation between hemorrhoids and polyps.  It was his opinion that this negative examination for hemorrhoids was not caused by the symptoms the Veteran is now experiencing.  The colon polyp was not caused by or a result of the hemorrhoids found during his military service.  

Significantly, however, in rendering this opinion, the examiner appears to have relied on an inaccurate factual history.  In this regard, the examiner stated that the colonoscopy performed in September 2008 revealed a colon polyp at the 32cm level.  However, the examiner failed to discuss the fact that the September 2008 colonoscopy report also assessed that the Veteran had hemorrhoids.   Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).  Furthermore, the examiner failed to discuss the Veteran's lay evidence of continuity of symptomatology when offering his opinion as to etiology.  As such, the examination report is not adequate for rating purposes, and this matter must be remanded.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service); see also 38 C.F.R. § 4.2 (2010) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  

Additionally, the Board notes that a remand is necessary to obtain any outstanding VA and private treatment records.  At the November 2011 Video Conference Hearing, the Veteran reported that there were outstanding private treatment records pertaining to his service connection claim.  The Veteran submitted Authorization and Consent to Release Information to the VA forms for Dr. Zoller and Greater Meridian Health Clinic.  However, it does not appear that these records have been obtained.  Additionally, the record reflects that the Veteran was receiving treatment at the VA for his hemorrhoids through April 2010.  The Veteran reported at his hearing that he was currently seeking treatment at the VA for his hemorrhoid condition.  As these VA and private treatment records may contain information pertinent to his claim, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

A review of the claims folder reveals that in September 2011, the Veteran reported to the VA that he had a claim pending at the Social Security Administration (SSA) for disability benefits.  However, SSA records regarding the Veteran's status of benefits have not been associated with the claims folder.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998) (when VA put on notice of SSA records prior to issuance of final decision, Board must seek to obtain records); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA has statutory duty to acquire both SSA decision and supporting medical records pertinent to claim); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This appeal must be remanded to obtain the Veteran's complete SSA record.

Lastly, a review of the record reflects that the Veteran filed a timely notice of disagreement with respect to the RO's April 2010 rating decision denying his claims of service connection for back, left leg, and left hip conditions, increased ratings for his left ankle and left shoulder conditions, and a TDIU.  Where a notice of disagreement has been timely filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that a remand is necessary for the issuance of a statement of the case. 

Accordingly, the case is REMANDED for the following action:

1) The AMC should issue the appellant a SOC pertaining to the issues of entitlement to service connection for back, left leg, and left hip conditions, increased ratings for his left ankle and left shoulder conditions, and a TDIU.

2) Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3) The AMC should obtain any of the Veteran's outstanding VA treatment records dated from April 2010 to the present.  Additionally, the AMC/RO should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, who have treated him for his claimed conditions.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, to include records from Dr. Zoller and Greater Meridian Health Clinic, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

4) Additionally, the AMC/RO should schedule the Veteran for a new VA examination with a proctologist to determine the nature and etiology of his currently diagnosed hemorrhoids.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this REMAND in conjunction with the Veteran's examination and note this has been accomplished in the VA examination report.  

The VA examiner should state whether the Veteran has a diagnosis of hemorrhoids, or any other related condition.  

The VA examiner should state whether it is at least as likely as not that the Veteran's hemorrhoids (if diagnosed) had its onset in service or is related to any in-service disease, event, or injury.  

In offering these opinions, the examiner should specifically acknowledge and discuss the Veteran's service treatment records, which document treatment for hemorrhoids; private treatment records; VA treatment records; the September 2008 colonoscopy/endoscopy findings report; the July 2009 VA examination report; the November 2011 hearing transcript; and any other relevant information.  Furthermore, the examiner should also discuss the Veteran's lay statements when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


